Citation Nr: 1312561	
Decision Date: 04/16/13    Archive Date: 05/02/13

DOCKET NO.  12-11 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


Entitlement to an initial disability evaluation in excess of 10 percent for left ankle strain. 


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active service from December 2001 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's appeal can be adjudicated.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2012).

The Veteran seeks an initial disability evaluation in excess of 10 percent for his service-connected left ankle disability.  He filed his claim in April 2010.  In a May 2010 Veteran contact report, the RO noted that he had an appointment with his primary care physician on June 2 and that he would submit those records when they were available.  Thereafter, the Veteran submitted a November 2010 document from the Hunter Holmes McGuire VA Medical Center showing x-ray results for his left ankle.  This record noted that the "xray of [his] ankle raised concern for possible old fracture along the outside of [his] ankle."  

Given the May 2010 Veteran contact report and the November 2010 VA record, it appears that there are VA treatment records that have not been associated with the claims file.  Records generated by VA facilities that may impact the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims files.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, on remand the AMC should obtain any unassociated VA treatment records, as set forth below.  

Finally, as the case must be remanded for the foregoing reason, the Veteran should be afforded a current VA examination of his left ankle.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete treatment records related to his left ankle from the Hunter Holmes McGuire VA Medical Center in Richmond, dated since April 2010.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination of his left ankle.  The examiner should be provided with and review the Veteran's claims folder in conjunction with the examination. All appropriate testing, including x-rays if indicated, should be completed.

The examiner should identify all current manifestations of the Veteran's left ankle sprain.

The examiner should report the Veteran's range of motion of the left ankle in degrees and state the point at which any pain is demonstrated.

The examiner should indicate whether the service-connected left ankle is productive of decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  The examiner should indicate if any of these factors, including painful motion, result in any additional limitation of motion or additional functional loss.  If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  If the examiner is unable to offer an opinion as to the nature and extent of any additional disability during a flare-up, that fact must be so stated.  Otherwise, the examiner should state at what degree motion is limited.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Next, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

 4.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

